

Exhibit 10.3

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT") OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO
THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF COUNSEL IS OBTAINED
STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION.



SERIES WV07
WARRANT TO PURCHASE
NO. 001
500,000 SHARES OF COMMON STOCK

 
WARRANT TO PURCHASE
COMMON STOCK
OF
NEOPROBE CORPORATION



This certifies that, for value received, David C. Bupp, Cynthia B. Gochoco, and
Walter H. Bupp, as joint tenants with right of survivorship, or their registered
permitted assigns (collectively, the “Holder”), is entitled to purchase from
NEOPROBE CORPORATION, (the “Company”), a corporation organized and existing
under the laws of the State of Delaware, subject to the terms and conditions set
forth below, at any time on before 5:00 P.M., Eastern time, on the Expiration
Date (as defined below), the number of fully paid and nonassessable shares of
common stock, $0.001 par value, of the Company (“Common Stock”) stated above at
the Purchase Price (as defined below). The Purchase Price and the number of
shares purchasable hereunder are subject to adjustment as provided below. This
Warrant is issued pursuant to the terms of a 10% Convertible Note Purchase
Agreement dated as of July 3, 2007, as the same may be amended, modified or
supplemented pursuant to the terms thereof (the “Purchase Agreement”), and is
subject to the terms thereof.


ARTICLE I


DEFINITIONS


Section 1.1.  (a) The term “Business Day” as used in this Warrant means a day
other than a Saturday, Sunday or other day on which national banking
associations whose principal offices are located in the State of Ohio are
authorized by law to remain closed.


(b) The term “Expiration Date” as used in this Warrant means the date of
expiration of the sixty (60) month period immediately after the Exercise Date
(as defined in Section 2.1 hereof) or, if that day is not a Business Day, as
defined above, at or before 5:00 P.M. Eastern time on the next following
Business Day.


(c) The term “Purchase Price” as used in this Warrant shall mean thirty-one
cents ($0.31), as may be adjusted pursuant to the terms of Article III hereof.


(d) The term “Warrant” as used in this Warrant means this Warrant and Warrants
of like tenor to purchase up to the amount of Warrant Shares (as defined below),
indicated on the first page of the Warrant.


(e) The term “Warrant Shares” as used in this Warrant means the shares of Common
Stock issuable upon exercise of the Warrant.
 

--------------------------------------------------------------------------------




ARTICLE II


DURATION AND EXERCISE OF WARRANT


Section 2.1. This Warrant may be exercised at any time after 9:00 A.M., Eastern
time, on July 3, 2007 (the “Exercise Date”) and before 5:00 P.M., Eastern time,
on the Expiration Date.


Section 2.2. (a) The Holder may exercise this Warrant in whole or in part (but
not in denominations of fewer than 5,000 Warrant Shares except upon an exercise
of the Warrant with respect to the remaining balance of Warrant Shares
purchasable hereunder at the time of exercise) by surrender of this Warrant,
with the Purchase Form (attached hereto) duly executed, to the Company at its
corporate office, together with the applicable Purchase Price of each Warrant
Share being purchased in lawful money of the United States, or by certified
check or official bank check payable in United States dollars to the order of
the Company, subject to compliance with all the other conditions set forth in
this Warrant.


(b) Upon receipt of this Warrant with the Purchase Form duly executed and
accompanied by payment of the aggregate Purchase Price for the shares of Common
Stock for which this Warrant is being exercised, the Company shall cause to be
issued certificates for the total number of whole shares (as provided in Section
3.2) of Common Stock for which this Warrant is being exercised in such
denominations as the Holder may request, each registered in the name of the
Holder or such other name as may be designated by the Holder, and thereafter the
Company will promptly deliver, at its sole cost and expense, those certificates
to the Holder, together with any other securities or property to which the
Holder is entitled upon such exercise.


(c) If the Holder exercises this Warrant with respect to fewer than all the
shares of Common Stock that may be purchased by exercise of this Warrant, the
Company will execute a new Warrant for the balance of the shares of Common Stock
that may be purchased by exercise of this Warrant and deliver that new Warrant
to the Holder.



ARTICLE III


ADJUSTMENT OF PURCHASE PRICE, NUMBER
OF SHARES OR NUMBER OF WARRANTS


Section 3.1. The Purchase Price, the number and type of securities issuable on
exercise of this Warrant and the number of Warrants outstanding are subject to
adjustment from time to time as follows:


(a) If the Company issues any shares of its Common Stock as a dividend on its
Common Stock, the Purchase Price then in effect will be proportionately reduced
at the opening of business on the day following the date fixed for the
determination of stockholders entitled to receive the dividend or other
distribution. For example, if the Company distributes one share of Common Stock
as a dividend on each outstanding share of Common Stock the Purchase Price would
be reduced by 50%. If the Company issues as a dividend on its Common Stock any
securities which are convertible into, or exchangeable for, shares of its Common
Stock, such dividend will be treated as a dividend of the Common Stock into
which the securities may be converted, or for which they may be exchanged, and
the Purchase Price shall be proportionately reduced.


(b) If the outstanding shares of Common Stock are subdivided into a greater
number of shares of Common Stock, then the Purchase Price will be
proportionately reduced at the opening of business on the day following the day
when the subdivision becomes effective, and if the outstanding shares of the
Common Stock are combined into a smaller number of shares of Common Stock, the
Purchase Price will be proportionately increased at the opening of business on
the day following the day when the combination becomes effective.
 
2

--------------------------------------------------------------------------------




(c) If by reason of a merger, consolidation, reclassification or similar
corporate event, the holders of the Common Stock receive securities or assets
other than Common Stock, upon exercise of this Warrant after that corporate
event, the Holder of this Warrant will be entitled to receive the securities or
assets the Holder would have received if the Holder had exercised this Warrant
immediately before the first such corporate event and not disposed of the
securities or assets received as a result of that or any subsequent corporate
event.

(d) Issuance of Common Stock Below Purchase Price.


(i) If the Company shall, at any time and from time to time, after the date
hereof, directly or indirectly, sell or issue shares of Common Stock (regardless
of whether originally issued or from the Company’s treasury), or rights,
options, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase shares of Common Stock) at a price per share of
Common Stock (determined, in the case of rights, options, warrants or
convertible or exchangeable securities (collectively, “Securities”), by dividing
(x) the total consideration received or receivable by the Company in
consideration of the sale or issuance of such Securities, plus the total
consideration payable to the Company upon exercise or conversion or exchange
thereof, by (y) the total number of shares of Common Stock covered by such
Securities) which is lower than the Purchase Price in effect immediately prior
to such sale or issuance, then, subject to Section 3.1(d)(ii), the Purchase
Price shall be reduced to a price determined by multiplying the Purchase Price
in effect immediately prior thereto by a fraction, the numerator of which shall
be the sum of the number of shares of Common Stock outstanding immediately prior
to such sale or issuance plus the number of shares of Common Stock which the
aggregate consideration received (in the case of Securities, determined as
provided below) for such sale or issuance would purchase at the Purchase Price
in effect immediately prior to such sale or issuance and the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such sale or issuance. Such adjustment shall be made
successively whenever such sale or issuance is made. For the purposes of such
adjustments, the shares of Common Stock which the holder of any such Securities
shall be entitled to subscribe for or purchase shall be deemed to be issued and
outstanding as of the date of such sale or issuance of such Securities and the
consideration “received” by the Company therefor shall be deemed to be the
consideration actually received or receivable by the Company (plus any
underwriting discounts or commissions in connection therewith) for such
Securities, plus the consideration stated in such Securities to be payable to
the Company for the shares of Common Stock covered thereby. If the Company shall
sell or issue shares of Common Stock for a consideration consisting, in whole or
in part, of property other than cash or its equivalent, then in determining the
“price per share of Common Stock” and the “consideration” received or receivable
by or payable to the Company for purposes of the first sentence and the
immediately preceding sentence of this Section 3.1(d)(i), the fair value of such
property shall be determined in good faith by the Board of Directors of the
Company. Except as provided below, the determination of whether any adjustment
is required under this Section 3.1(d)(i) by reason of the sale or issuance of
Securities and the amount of such adjustment, if any, shall be made only at the
time of such issuance or sale and not at any subsequent time.


(ii) No adjustment shall be made to the Purchase Price pursuant to Section
3.1(d)(i) in connection with the (A) issuance of shares in any of the
transactions described in Section 3.1(a), 3.1(b) , or 3.1(c) hereof; (B)
issuance of shares upon exercise of the Warrants; (C) issuance of shares upon
conversion of the Notes; (D) issuance of shares of Common Stock upon the
exercise of options or the grant of options provided that such options were or
are issued pursuant to stock option plans approved by the stockholders of the
Company; (E) issuance of shares of Common Stock or rights, options, warrants or
convertible or exchangeable securities containing the right to subscribe for or
purchase shares of Common Stock as part of a unit in connection with an arm’s
length institutional debt financing, (F) issuance of shares of Common Stock upon
the exercise or conversion of rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock outstanding on the Effective Date; (G) issuance of shares of
Common Stock or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase shares of Common
Stock in connection with licenses, assignments or other transfers of
intellectual property of the Company or Subsidiaries, or rights therein, in
connection with cooperative research and development agreements, strategic
alliances, or agreements providing for the manufacturing, distribution or sale
of products or services of the Company or Subsidiaries; (H) issuance of shares
of Common Stock pursuant to the Common Stock Purchase Agreement, dated December
1, 2006, between the Company and Fusion Capital Fund II, LLC, and (I)
contributions of Common Stock to the Company’s 401(k) Plan.
 
3

--------------------------------------------------------------------------------




(iii) In the event of any change in the number of shares of Common Stock
deliverable or any change in the consideration payable to the Company upon
exercise, conversion or exchange of any Securities (including, without
limitation, by operation of the anti-dilution provisions of such Securities
other than those anti-dilution provisions contained within the Securities that
are substantially similar to the provisions of Section 3.1(a), 3.1(b), or 3.1(c)
hereof), any adjustment to the Purchase Price which was made upon the issuance
of such Securities, and any subsequent adjustments based thereon, shall be
recomputed to reflect such change, except as provided below, no further
adjustment shall be made for the actual issuance of Common Stock or any payment
of such consideration upon the exercise, conversion or exchange of any such
Securities. The Company shall make all necessary adjustments (including
successive adjustments if required) to the Purchase Price in accordance with
Section 3.1. Upon the expiration or termination of the right to exercise,
convert or exchange any Securities, any adjustment to the Purchase Price which
was made upon the issuance of such Securities, and any subsequent adjustments
based thereon, shall be recomputed to reflect the issuance of only the number of
shares of Common Stock actually issued upon the exercise, conversion or exchange
of such Securities and the actual consideration received therefor (as determined
in this Section 3.1).


Section 3.2. Upon each adjustment of the applicable Purchase Price pursuant to
Section 3.1 hereof, this Warrant will, after the adjustment, evidence the right
to purchase, at the adjusted Purchase Price, the number of shares (calculated to
the nearest hundredth) obtained by (i) multiplying the number of shares issuable
on exercise of this Warrant immediately prior to the adjustment by the Purchase
Price in effect immediately prior to the adjustment and (ii) dividing the
resulting product by the Purchase Price in effect immediately after the
adjustment. However, the Company will not be required to issue a fractional
share or to make any payment in lieu of issuing a fractional share.


Section 3.3. Whenever the Purchase Price or the number of shares or type of
securities issuable on exercise of this Warrant is adjusted as provided in this
Article III, the Company will compute the adjusted Purchase Price and the
adjusted number of Warrant Shares and will prepare a certificate signed by its
President or any Vice President, and by its Treasurer or Secretary setting forth
the effective date of the adjustment, the adjusted Purchase Price and the
adjusted number of Warrant Shares and showing in reasonable detail the facts
upon which the adjustments were based and mail a copy of that certificate to the
Holder by first class mail, postage prepaid, addressed to the registered Holder
of this Warrant at the address of such Holder as shown on the books of the
Company.


Section 3.4. If at any time when this Warrant is outstanding the Company:


(a) declares any cash dividend (or authorizes any other distribution) on its
Common Stock;


(b) authorizes the granting to the holders of its Common Stock of rights to
subscribe for or purchase any shares of its capital stock or assets, other than
a dividend payable solely in shares of Common Stock;


(c) authorizes a reclassification, split or combination of the Common Stock, or
a consolidation or merger to which the Company is a party or a sale or transfer
of all or substantially all the assets of the Company that is subject to Section
271(a) of the Delaware General Corporation Law; or


(d) authorizes a voluntary or involuntary dissolution, liquidation or winding up
of the Company;
 
4

--------------------------------------------------------------------------------




then, in any one or more of said cases, the Company shall give, by certified or
registered mail, postage prepaid, addressed to the registered Holder of this
Warrant at the address of such Holder as shown on the books of the Company, (i)
at least 30 days’ prior written notice of the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights or for determining rights to vote in respect of any such
dissolution, liquidation or winding-up; (ii) at least 10 days’ prior written
notice of the date on which the books of the Company shall close or a record
shall be taken for determining rights to vote in respect of any such
reorganization, reclassification, consolidation, merger or sale, and (iii) in
the case of any such reorganization, reclassification, consolidation; merger,
sale, dissolution, liquidation or winding-up, at least 30 days’ written notice
of the date when the same shall take place. Any notice given in accordance with
clause (i) above shall also specify, in the case of any such dividend,
distribution or option rights, the date on which the holders of Common Stock
shall be entitled thereto. Any notice given in accordance with clause (iii)
above shall also specify the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding-up, as the case may be.


Section 3.5. The form of this Warrant need not be changed because of any change
in the Purchase Price or in the number of Warrant Shares, and Warrants issued
after that change may continue to describe the Purchase Price and the number of
Warrant Shares which were described in this Warrant as initially issued.



ARTICLE IV


OTHER PROVISIONS RELATING TO
RIGHTS OF WARRANT HOLDER


Section 4.1. If this Warrant is duly exercised, the Holder will for all purposes
be deemed to become the holder of record of the Warrant Shares as to which this
Warrant is exercised, and the certificate for such shares will be dated, on the
date this Warrant is surrendered for exercise and the Purchase Price paid in
accordance with Section 2.2 hereof, except that if such date is not a Business
Day, the Holder will be deemed to become the record holder of the Warrant
Shares, and the certificate will be dated, on the next succeeding Business Day.
The Holder will not be entitled to any rights as a holder of the Warrant Shares,
including the right to vote and to receive dividends, until the Holder becomes
or is deemed to become the holder of such shares pursuant to the terms hereof.


Section 4.2. (a) The Company covenants and agrees that it will at all times
reserve and keep available for the exercise of this Warrant a sufficient number
of authorized but unissued shares of Common Stock to permit the exercise in full
of this Warrant.


(b) The Company covenants that all shares of Common Stock issued upon exercise
of this Warrant and against payment of the Purchase Price will be duly
authorized, validly issued, fully paid and nonassessable and free from all
pre-emptive rights of any stockholder and free of all taxes, liens and charges
with respect to the issue thereof. The Company covenants that it will take all
reasonable action as may be necessary to assure that such Common Stock may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of any domestic securities exchange or automated
quotation system upon which the Common Stock may be listed, or any agreement to
which the Company may be a party.


Section 4.3. Notices to the Holder relating to this Warrant will be effective on
the earliest of actual receipt or the third business day after mailing by first
class mail (which shall be certified or registered, return receipt requested),
postage prepaid, addressed to the Warrant Holder at the address shown on the
books of the Company.
 
5

--------------------------------------------------------------------------------




Section 4.4. The issuance of certificates for shares of Common Stock upon the
exercise of the Warrant shall be made without charge to the Holder for any issue
tax in respect thereof; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance and delivery of any certificate in a name other than that of the
then Holder of the Warrant being exercised.


ARTICLE V


TREATMENT OF WARRANT HOLDER


Prior to presentation of this Warrant for registration of transfer, the Company
may treat the Holder for all purposes as the owner of this Warrant and the
Company will not be affected by any notice to the contrary.


ARTICLE VI


COMBINATION, EXCHANGE AND TRANSFER OF WARRANTS


Section 6.1. Any transfer permitted under this Warrant will be made by surrender
of this Warrant to the Company at its principal office with the Form of
Assignment (attached hereto) duly executed. In such event the Company will,
without charge, execute and deliver a new Warrant to and in the name of the
assignee named in the instrument of assignment and this Warrant will promptly be
canceled.


Section 6.2. This Warrant may be divided or combined with other Warrants which
carry the same rights upon presentation of them at the principal office of the
Company together with a written notice signed by the Holder, specifying the
names and denominations in which new Warrants are to be issued.


Section 6.3. Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction or mutilation of this Warrant, and, in the
case of loss, theft or destruction, of reasonably satisfactory indemnification,
or, in the case of mutilation, upon surrender of the mutilated Warrant, the
Company will execute and deliver a new Warrant bearing the same terms and date
as the lost, stolen or destroyed Warrant, which will thereupon become void.


ARTICLE VII


OTHER MATTERS


Section 7.1. (a) This Warrant and any Warrant Shares may not be sold,
transferred, pledged, hypothecated or otherwise disposed of except as follows:
(i) to a person who, in the reasonable opinion of counsel to the Company, is a
person to whom this Warrant or the Warrant Shares may legally be transferred
without registration and without the delivery of a current prospectus under the
Securities Act of 1933 (the “Securities Act”) with respect thereto, and then
only against receipt of an agreement of such person to comply with the
provisions of this Section 7.1(a) with respect to any resale or other
disposition of such securities; or (ii) to any person upon delivery of a
prospectus then meeting the requirements of the Securities Act relating to such
securities and the offering thereof for such sale or disposition, and thereafter
to all successive assignees.


(b) Unless the Warrant Shares have been registered under the Securities Act,
upon exercise of any of the Warrant and the issuance of any of the Warrant
Shares, all certificates representing Warrant Shares shall bear on the face
thereof substantially the following legend:


THE SALE OR OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY
NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF,
UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THAT ACT OR UNLESS AN OPINION OF
COUNSEL TO THE ISSUER IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
 
6

--------------------------------------------------------------------------------




(c) The Holder shall have no right to require the Company to register the
Warrant Shares under the Securities Act or any state securities law, except to
the extent provided in the Registration Rights Agreement of even date herewith.


Section 7.2. All the covenants and provisions of this Warrant by or for the
benefit of the Company will bind and inure to the benefit of its successors and
assigns.


Section 7.3. All notices and other communications under this Warrant must be in
writing. Any notice or communication to the Company will be effective upon the
earlier of actual receipt or the third business day after mailing by first class
mail (which shall be certified or registered, return receipt requested), postage
prepaid, addressed (until another address is designated by the Company) as
follows:


Neoprobe Corporation
425 Metro Place North, Suite 300
Dublin, OH 43017
Attn: Chief Financial Officer
(tele) (614) 793-7500
(fax) (614) 793-7522


Any notice or demand authorized by this Warrant to be given or made by the
Company to the Holder must be given in accordance with Section 4.3.


Section 7.4. The Delaware General Corporation Law shall govern all issues
concerning the relative rights of the Company and its stockholders. All other
questions concerning the construction, validity, enforcement and interpretation
of this Warrant shall be governed by the internal laws of the State of Ohio,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Ohio or any other jurisdictions) that would cause the
application of the laws of any jurisdiction other than the State of Ohio. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Warrant
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. If any
provision of this Warrant shall be invalid or unenforceable in any jurisdiction,
such invalidity or unenforceability shall not affect the validity or
enforceability of the remainder of this Warrant in that jurisdiction or the
validity or enforceability of any provision of this Warrant in any other
jurisdiction.


Section 7.5. Nothing in this Warrant will give any person, corporation or other
entity other than the Company and the Holder any right or claim under this
Warrant, and all agreements in this Warrant will be for the sole benefit of the
Company, the Holder, and their respective successors and permitted assigns.


Section 7.6. The Article headings in this Warrant are for convenience only, are
not part of this Warrant and will not affect the interpretation of its terms.


Section 7.7. Any controversy, claim or dispute arising out of or relating to
this Warrant or the breach, termination, enforceability or validity of this
Warrant, including the determination of the scope or applicability of the
agreement to arbitrate set forth in this Section 7.7 shall be determined
exclusively by binding arbitration in the City of Columbus, Ohio. The
arbitration shall be governed by the rules and procedures of the American
Arbitration Association (the “AAA”) under its Commercial Arbitration Rules and
its Supplementary Procedures for Large, Complex Disputes; provided that persons
eligible to be selected as arbitrators shall be limited to attorneys-at-law each
of whom (a) is on the AAA’s Large, Complex Case Panel or a Center for Public
Resources (“CPR”) Panel of Distinguished Neutrals, or has professional
credentials comparable to those of the attorneys listed on such AAA and CPR
Panels, and (b) has actively practiced law (in private or corporate practice or
as a member of the judiciary) for at least 15 years in the State of Ohio
concentrating in either general commercial litigation or general corporate and
commercial matters. Any arbitration proceeding shall be before one arbitrator
mutually agreed to by the parties to such proceeding (who shall have the
credentials set forth above) or, if the parties are unable to agree to the
arbitrator within 15 business days of the initiation of the arbitration
proceedings, then by the AAA. No provision of, nor the exercise of any rights
under, this Section 7.7 shall limit the right of any party to request and obtain
from a court of competent jurisdiction in the State of Ohio, County of Franklin
(which shall have exclusive jurisdiction for purposes of this Section 7.7)
before, during or after the pendency of any arbitration, provisional or
ancillary remedies and relief including injunctive or mandatory relief or the
appointment of a receiver. The institution and maintenance of an action or
judicial proceeding for, or pursuit of, provisional or ancillary remedies shall
not constitute a waiver of the right of any party, even if it is the plaintiff,
to submit the dispute to arbitration if such party would otherwise have such
right. Each of the parties hereby submits unconditionally to the exclusive
jurisdiction of the state and federal courts located in the County of Franklin,
State of Ohio for purposes of this provision, waives objection to the venue of
any proceeding in any such court or that any such court provides an inconvenient
forum and consents to the service of process upon it in connection with any
proceeding instituted under this Section 7.7 in the same manner as provided for
the giving of notice under this Warrant. Judgment upon the award rendered may be
entered in any court having jurisdiction. The parties hereby expressly consent
to the nonexclusive jurisdiction of the state and federal courts situated in the
County of Franklin, State of Ohio for this purpose and waive objection to the
venue of any proceeding in such court or that such court provides an
inconvenient forum. The arbitrator shall have the power to award recovery of all
costs (including attorneys’ fees, administrative fees, arbitrators' fees and
court costs) to the prevailing party. The arbitrator shall not have power, by
award or otherwise, to vary any of the provisions of this Warrant.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of
July 3, 2007.

       
NEOPROBE CORPORATION.
 
   
   
  By:   /s/ Brent L. Larson  

--------------------------------------------------------------------------------

Brent L. Larson  
Vice President-Finance and Chief
Financial Officer


8

--------------------------------------------------------------------------------


 
PURCHASE FORM


To Be Executed By The Warrant Holder


To Exercise The Warrant In Whole Or In Part:


To: NEOPROBE CORPORATION




The undersigned (__________________________________)
Please insert Tax ID Number or other
identifying number of Holder


hereby irrevocably elects to exercise the right of purchase represented by the
within Warrant for, and to purchase thereunder, ___________________ shares of
Common Stock of Neoprobe Corporation in the amount of $__________ The
undersigned requests that certificates for those shares of Common Stock be
issued as follows:
 

Name: __________________________________________________________     Address:
__________________________________________________________     Deliver to:
__________________________________________________________     Address:
__________________________________________________________     Denominations:
__________________________________________________________

 
and that, if the number of shares of Common Stock is not all the shares of
Common Stock purchasable by exercise of the Warrant, that a new Warrant for the
balance of the shares of Common Stock purchasable under the within Warrant be
registered in the name of, and delivered to, the undersigned at the address
stated below:
 

Address: __________________________________________________________     Date:
__________________________________________________________

 

Signature: __________________________________________________________

 
 
9

--------------------------------------------------------------------------------

 



FORM OF ASSIGNMENT


(To Be Executed Only Upon a Permitted Assignment)


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
____________________ the all of the undersigned’s right, title and interest in
the within Warrant.





Signature ______________________________________



Signature Guaranteed:
_____________________________________

 
 
10

--------------------------------------------------------------------------------

 